Citation Nr: 0830777	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-30 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The veteran had active service from December 1953 to May 1968 
and from February 1969 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied the veteran's 
claims for service connection for lumbar spine and left 
shoulder disabilities.  

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A copy of the transcript of this hearing 
has been associated with the claims file.  At the time of the 
hearing, the veteran submitted a medical opinion regarding 
service connection for the lumbar spine disability.  The 
veteran waived initial consideration of this opinion by the 
agency of original jurisdiction (AOJ), the RO in this case.  
See 38 C.F.R. § 20.1304(c).

The issue of service connection for a lumbar spine disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran sustained a left shoulder injury during active 
service and there is medical evidence of a current diagnosis 
of a left should disability, which has required surgical 
treatment; the competent evidence is at least in equipoise as 
to whether the veteran's current left shoulder disability is 
linked to in-service trauma. 






CONCLUSION OF LAW

Service connection for post-operative residuals of a left 
shoulder injury is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

As discussed in more detail below, the Board finds that 
service connection for a left shoulder disability is 
warranted.  Therefore, no additional consideration of the 
effect of the VCAA on the appeal presently before the Board 
is required.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has a left shoulder disability 
that is causally linked to  in-service trauma.  

The service medical records show that the veteran sustained 
head and neck injuries after a tire blew up and hit him while 
he was changing the tire.  The injuries included a nasal 
fracture, facial lacerations, and an apparent "whip lash" 
injury involving his neck.  Service connection is currently 
in effect for residuals of the injury to the neck or cervical 
spine, rated 30 percent, and residuals of facial injuries, 
rated 10 percent.

In a January 1978 post-service private treatment record, it 
was recorded that the veteran gave a history of a neck injury 
was incurred during the tire accident, and that for the past 
several months he has had increasing pain in the cervical 
region of the spine and dorsal spine, along with pain in the 
left scapular area.  The veteran was hospitalized in February 
and March 1978 for evaluation of the neck pain and a 
clinician indicated at that time that left lateral bending of 
the cervical spine reproduced some left shoulder pain.  

The veteran underwent a VA spine examination in June 1978, 
which showed, in pertinent part, discomfort to palpation in 
the upper left shoulder region.  

The record indicates that the veteran filed a workers 
compensation claim secondary to an injury of his back, neck 
and shoulders repairing an air conditioner in November 1977.  
The administrative law judge writing a March 1980 decision 
addressing this claim noted that the veteran had a severe 
injury during service (the 1974 tire injury), and that he 
experienced neck and shoulder pain that he attributed to that 
injury.

A June 2002 private treatment record indicates that the 
veteran was involved in a motor vehicle accident.  Subsequent 
to the accident, the veteran complained of neck pain and 
spasm, middle-back pain, and spasm in the left scapula area.  
X-rays of the cervical spine and thoracic spine were read as 
unremarkable.  Diagnoses were cervical and lumbar strain and 
sprain.

A February 2004 private medical record documents that the 
veteran underwent left shoulder surgery.  The clinician 
completing the record noted that the veteran sustained the 
injury in the tire accident during service.  

The veteran underwent a VA examination in July 2004.  The 
examiner noted review of the claims file and indicated 
knowledge of the in-service tire accident and the more recent 
motor vehicle accident.  Following a physical examination, 
the examiner opined that it was more likely than not that the 
veteran's cervical spine, left shoulder problems and numbness 
of the face and nose were related to service connected 
injuries in 1974.  The examiner also concluded that although 
the veteran had an accident in 2002, which aggravated his 
left shoulder and cervical spine disorders, the initial 
injuries occurred during service.

Analysis

The Board finds that service connection for a left shoulder 
disability is warranted.  The evidence indicates that the 
veteran sustained a serious blast injury to the face in 1974 
while on active duty that also resulted in trauma to the neck 
region.  Evidence dated approximately four years after 
service reveals that the veteran sought treatment for left 
shoulder problems that he attributed to the in-service 
incident.  The claims file also reveals evidence that the 
veteran has had persistent problems with his left shoulder in 
recent years, which necessitated surgery in 2004.

The only medical opinion of record regarding the contended 
causal relationship tends to support the claim.  In a July 
2004 report of a VA examination, the examiner reviewed the 
claims file before rendering the opinion.  To the extent the 
examiner relied on history provided by the veteran regarding 
the 1974 tire incident, the Board finds the history is 
essentially confirmed by service medical records and post-
service medical records dated within a few years of service.  
Thus, it is competent evidence of a nexus between a current 
left shoulder disability and an in-service injury.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); see also 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The Board also 
notes that the examiner indicated knowledge of the 2002 motor 
vehicle accident (intercurrent injury), but nevertheless 
reported that the current left shoulder disability stemmed 
from the original injury during service.  There is no 
contrary opinion of record.  

While there is evidence that weighs against the claim, to 
include a normal separation examination and a gap of many 
years between the initial post-service complaints of left 
shoulder problems and the eventual diagnosis of a current 
left shoulder disability (see Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000)), in view of the positive nexus 
opinion summarized above, the Board finds that the evidence 
is at least in equipoise as to whether there is a causal 
relationship between the veteran's left shoulder disability 
and in-service trauma.  Accordingly, and with application of 
the doctrine of reasonable doubt, service connection for 
post-operative residuals of a left shoulder injury is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for post-operative residuals of a left 
shoulder injury is granted.





REMAND

The veteran contends that he has a current low back 
disability as the result of in-service trauma.  He 
specifically attributes his back disability to lifting a 
patient as a medic during his first period of active duty.  
There is also some medical evidence that suggests a nexus 
between his back disability and the trauma associated with 
the 1974 tire incident noted in the decision above.  Service 
connection is currently in effect for other residuals of that 
in-service incident, to include a cervical spine disability 
and (as the result of the instant Board decision) a left 
shoulder disorder.  The Board finds that additional 
development is required before the remaining claim on appeal 
is ripe for adjudication.  The relevant evidence is 
summarized below.    

The veteran had two periods of active duty totaling 
approximately 20 years.  He retired from the military in 
September 1974.  The service medical records show a 
provisional diagnosis of low back pain (strain) in April 
1961, which was treated with four moist heat and ultrasound 
treatments.  A December 1962 record indicates that the 
veteran had pain in his lower back radiating around to the 
left side.  The impression was a urinary tract infection.  
Service medical documents dated in October 1964 note 
treatment for a musculoligamentous lumbar strain.  An undated 
service record includes an impression of a chronic 
musculoligamentous lumbar strain.  

The veteran underwent in-service medical examinations in 
October 1964 and September 1965.  The clinical examination of 
the spine was normal on both occasions.  In a September 1965 
report of medical history, the veteran marked that he did not 
have a history of recurrent back pain.

It was recorded in an October 1965 service medical record 
that the veteran had pain in his left leg.  The diagnoses at 
that time were scoliosis with attempted sacralization of the 
5th lumbar vertebral body and bilateral false joints.  A 
December 1965 VA treatment record again includes a reference 
to a musculoligamentous lumbar strain.  

The veteran again indicated that he did not have a history of 
recurrent back pain in a March 1967 report of medical 
history.  In the May 1968 report of medical history, however, 
completed upon separation from this period of service, the 
veteran marked that he had a history of recurrent back pain.  
A clinician adding notes to this record reported that the 
veteran had back pain in 1956 due to heavy lifting, which 
responded to treatment, with no complications or sequale.  A 
clinical examination performed at this time found no lumbar 
spine disability.  Additional service medical records show 
that November 1971 and June 1974 (retirement) examinations 
included normal clinical evaluations of the spine.  In a June 
1974 report of medical history, the veteran marked that he 
did not have a history of recurrent back pain.  

As outlined above, the veteran sustained a blast injury to 
the face just prior to his separation from service.  A 
January 1975 VA examination diagnosed that the veteran had 
residuals of trauma to the face and neck.  A January 1975 
rating decision granted service connection for residuals of 
injury to the cervical spine.  

Post-service medical records document treatment of a back 
disability.  Medical records relating to a hospitalization in 
February and March 1978 show that the veteran was diagnosed 
as having cervical discogenic pain syndrome with minimal left 
cervical-6 nerve root asymmetry and asymptomatic nerve root 
asymmetry at lumbar 5 on the left.  (Emphasis added.)  A 
myelogram was performed.  

The record also reveals that the veteran filed a workers 
compensation claim based on injuries of his back, neck and 
shoulders during his work repairing an air conditioner in 
November 1977.  The administrative law judge writing a March 
1980 decision regarding worker compensation benefits noted 
that the veteran had a severe injury in service (the 1974 
tire injury), and that the veteran experienced neck and 
shoulder pain that he now complained of as a result of that 
in-service injury.

A May 1980 VA treatment record notes that the veteran had 
pain in the neck, back, arms and dorsal region, origin 
unknown.  The clinician completing the record noted that 
"[n]obody ha[d] been able to link it up with any objective 
findings."

In a May 1983 VA medical inpatient treatment record notes 
that the veteran was admitted for a history of pain in the 
left lower back for two or three days.  The veteran indicated 
that he had been having recurring back pain for "many years, 
since lifting a patient as a medic" in the service.  
Diagnoses were left side sciatica and lumbar spine 
osteoarthritis.

The veteran underwent a July 1992 private examination for 
neck and back pain.  The clinician completing the examination 
noted the tire injury during service and that the veteran had 
been experiencing neck and (emphasis added) low back pain 
since that injury.  The diagnoses included chronic low back 
pain; rule out left lumbar radiculopathy.  

In an October 2005 private neurological examination, the 
clinician completing the examination noted that the veteran 
developed neck and back pain subsequent to the tire injury in 
1974.  The diagnoses included chronic low back pain secondary 
to chronic lumbar radiculopathy involving the left L5 nerve 
root, "clinical evidence of lumbar facet syndrome," and 
lumbar spondylosis.  

At the time of the Board hearing the veteran submitted a 
private medical opinion dated in June 2008.  In a two 
sentence opinion, J.C.L., M.D. (initials used to protect 
privacy), the physician noted numerous instances of the 
veteran being treated for musculoligamentous lumbar back 
strains upon review of the veteran's military medical 
records.  The clinician reported that these treatment records 
indicated that the veteran's low back problem was "rooted in 
his military service, beginning in 1961, with numerous 
episodes thereafter."  There is no indication that this 
examiner reviewed all of the relevant evidence in the claims 
file.  In this regard, the Board notes that tit does not 
indicate knowledge of the motor vehicle accident in 2002. 

The Board notes that the claims file indicates treatment for 
the back during the veteran's period of service ending in May 
1968.  The veteran sought treatment during this period of 
time for musculoligamentous lumbar strain, which was at one 
point noted to be "chronic."  In multiple subsequent 
service examinations, however, the spine was noted to be 
normal and no diagnosis of musculoligamentous lumbar strain 
was noted.  At the time of the separation examination in May 
1968, a clinician adding notes to the record reported that 
the veteran had back pain in 1956 due to heavy lifting, and 
that the veteran responded to treatment, and there were no 
complications and no sequale.  The veteran did not receive 
treatment or note a complaint of back disability during the 
period of service between February 1969 and September 1974.  
This absence of complaint during this period of service tends 
to counter the veteran's current contentions regarding 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) held in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion.  Based on the medical evidence 
outlined above, the Board finds that a remand is required to 
obtain a more thorough examination and a medical opinion that 
addresses the contended causal relationship between a current 
back disability and in-service trauma.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, the evidence of record raises an issue of 
whether a lumbar spine disability is secondary to the 
service-connected cervical spine disability.  Under 38 C.F.R. 
§ 3.310 (a), service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury and secondary service connection 
may be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, was enacted.  See 71 Fed. 
Reg. 52744 (2006).  The amendment essentially codifies Allen 
and adds language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

Therefore, in requesting the VA spine examination, the 
examiner should be asked to provide an opinion addressing the 
question of whether the veteran's back disability was caused 
or aggravated by his service-connected cervical spine 
disorder.

The Board also notes that the veteran should be issued 
another notification letter pursuant to the VCAA regarding 
service connection for a lumbar spine disability.  This VCAA 
notification letter should address direct and secondary 
service connection.  In this regard, there is no indication 
that the RO previously considered the law and regulation 
applicable to claims for secondary service connection, 
including the recent amendment to 38 C.F.R. § 3.310, in 
adjudicating the claim for service connection for neuropathy 
of the left upper extremity.  Upon remand, the veteran must 
be informed of the evidence needed to substantiate this 
secondary service connection claim and be provided with a 
copy of 38 C.F.R. § 3.310 and the amendment to that 
regulation, effective October 10, 2006.  See 38 C.F.R. 
§ 19.9.

Further, there is some indication that the veteran applied 
for benefits from the Social Security Administration (SSA).  
The veteran's claims file, however, does not currently 
contain SSA administrative decision(s) or the underlying 
medical records SSA used in making its decision(s).  The 
Board notes that VA has a duty to obtain SSA records when it 
has actual notice that the veteran was receiving SSA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the 
AMC/RO must contact SSA and obtain and associate with the 
claims file copies of the veteran's records regarding SSA 
benefits, including any medical records in its possession.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(c)(2) (2007).

Lastly, the AMC/RO should obtain all VA medical examination 
and treatment reports, and any private medical records that 
have not been obtained, which pertain to the veteran's claim 
for service connection for a lumbar spine disability.  See 
38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) and inform the veteran about the 
information and evidence the veteran is 
expected to provide.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefits sought 
as outlined by the United States Court 
of Appeals for Veterans Claims (Court) 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate the claim for service 
connection for the lumbar spine 
disability as secondary to the service-
connected cervical spine disability.  
The veteran should be provided with a 
copy of 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claim on appeal must be obtained for 
inclusion in the record.  

3.  Contact SSA and obtain and associate 
with the claims file copies of the 
veteran's records regarding SSA 
benefits, including any SSA 
administrative decision(s) (favorable or 
unfavorable) and the underlying medical 
records SSA relied upon in making its 
decision(s).

4.  The veteran should be scheduled for 
a VA examination.  The claims file 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
studies deemed necessary, the examiner 
should provide answers to the following:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a lumbar spine disability 
that began during service or 
is causally linked to any 
incident of active duty, to 
include trauma?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that any current 
lumbar spine disability was 
caused or aggravated by the 
veteran's service-connected 
cervical spine disability?

The clinician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs 
against the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide 
a rationale for any opinion 
provided.  If the clinician is 
unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.

If the veteran's lumbar spine 
disability was aggravated by the 
service-connected cervical spine 
disability, to the extent that is 
possible, the examiner is requested 
to provide an opinion as to 
approximate baseline level of 
severity of the disability (e.g., 
slight, moderate) before the onset 
of aggravation.

5.  Thereafter, the veteran's claim for 
service connection for a lumbar spine 
disability must be readjudicated on 
direct and secondary bases on the basis 
of all of the evidence of record and all 
governing legal authority.  

If the benefit sought on appeal remain 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case which 
include 38 C.F.R. § 3.310(a) and the 
amendment to that regulation, effective 
October 10, 2006.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


